Exhibit 10.2

 

AMENDMENT NO. 1 TO ACQUISITION AGREEMENT

 

This AMENDMENT NO. 1 TO ACQUISITION AGREEMENT (this “Amendment No. 1”) dated as
of August 30, 2001, is among Zebra Technologies Corporation, a Delaware
corporation (“Parent”), Rushmore Acquisition Corp., a Delaware corporation and a
wholly-owned subsidiary of Parent (“Merger Sub”), and Fargo Electronics, Inc., a
Delaware corporation (the “Company”).


INTRODUCTION

Parent, Merger Sub and the Company are parties to an Acquisition Agreement,
dated as of July 31, 2001 (the “Acquisition Agreement”), pursuant to which and
subject to the conditions set forth therein, (i) Merger Sub has commenced a
tender offer to purchase all outstanding shares of Company Common Stock (as
defined in the Acquisition Agreement) and (ii) following the consummation of the
cash tender offer, Merger Sub will merge with and into the Company.

 

Section 9.3(a) of the Acquisition Agreement currently provides for, among other
things, the payment by the Company to Parent, under certain conditions, of a
termination fee (the “Termination Fee”) in the amount of $5,600,000.

 

A complaint (the “Stewart Complaint”) was filed by James Stewart in District
Court, Fourth Judicial District, County of Hennepin, State of Minnesota on
August 13, 2001 against the Company, members of the Company’s board of directors
and Parent.

 

In connection with the settlement of the Stewart Complaint, Parent, Merger Sub
and the Company have agreed to amend Section 9.3(a) of the Acquisition Agreement
to reduce the amount of the Termination Fee from $5,600,000 to $4,100,000.

 

AGREEMENT

In consideration of the foregoing and of the mutual covenants, representations,
warranties and agreements of the parties set forth in the Acquisition Agreement,
and intending to be legally bound hereby, Parent, Merger Sub and the Company
agree as follows:

1.        Section 9.3(a)(i) of the Acquisition Agreement is amended by changing
the stated amount appearing therein from “$5,600,000” to “$4,100,000”.

 

2.        Section 9.3(a)(ii) of the Acquisition Agreement is amended by changing
the stated amount appearing therein from “$5,600,000” to “$4,100,000”.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed as of the day and year first written above.

 

 

ZEBRA TECHNOLOGIES CORPORATION

 

 

 

 

 

By:

 

/s/ EDWARD L. KAPLAN

 

Name:

 

Edward L. Kaplan

 

Title:

 

Chairman and Chief Executive Officer

 

 

 

 

 

RUSHMORE ACQUISITION CORP.

 

 

 

 

 

By:

 

/s/ CHARLES R. WHITCHURCH

 

Name:

 

Charles R. Whitchurch

 

Title:

 

Vice President, Treasurer and Secretary

 

 

 

 

 

FARGO ELECTRONICS, INC.

 

 

 

 

 

By:

 

/s/ JEFFREY D. UPIN

 

Name:

 

Jeffrey D. Upin

 

Title:

 

Vice President and General Counsel

 